                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS M. FUEHRER                              :            CIVIL ACTION
                                                :
    v.                                          :            No. 16-5248
                                                :
ANDREW SAUL,                                    :
COMMISSIONER OF SOCIAL                          :
SECURITY 1                                      :

                                            ORDER

         AND NOW, this 28th day of October, 2019, upon consideration of Plaintiff Douglas M.

Fuehrer’s Brief and Statement of Issues in Support of Request for Review, the Commissioner of

Social Security’s response thereto, and Plaintiff’s reply; after careful and independent review of

the Report and Recommendation of United States Magistrate Judge Timothy R. Rice, Plaintiff’s

objections thereto, and the Commissioner’s response; and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

         1.    Plaintiff’s objections (Document 18) are OVERRULED;

         2.    The Report and Recommendation (Document 15) is APPROVED and

ADOPTED;

         3.    Plaintiff’s Request for Review (Document 11) is DENIED;

         4.    Judgment is entered in favor of the Commissioner; and

         5.    The Clerk of Court is directed to mark this case CLOSED.

                                                    BY THE COURT:


                                                       /s/ Juan R. Sánchez   .
                                                    Juan R. Sánchez, C.J.



1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to
Federal Rule of Civil Procedure 25(d), Saul is substituted as the Defendant in this case.
